DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 16-23 are pending in this application.
Response to Amendment
Claims 1 and 2 are amended. Claims 13-15 are cancelled. Claims 16-23 are added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “error detection means” in claims 1, 5, 8, and 11, claim limitation “first current detection means” in claim 11, and claim limitation “second current detection means” in claims 11 and 12 are being interpreted under 35 U.S.C. 112(f). Paragraphs 0028-0031 of the specification describe the above claim limitations.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Gaskey on 02/23/2022.
The application has been amended as follows: Claim 1 is amended to recite:	An electronic device for series connection on a power supply line, the device comprising: 	a plurality of switches comprising at least a first switch, a second switch, and a third switch, each of the switches having a first terminal, a second terminal. and a control terminal, wherein the first terminal of the first switch, the first terminal of the second switch, and the first terminal of the third switch are connected to a common node of the device, wherein the second terminal of the first switch and the second terminal of the second switch are for connection to a first section and a second section of the power supply line, respectively, so that the power supply line extends through the device via the common node if the first section and the second section are connected to the second terminals of the first switch and the second switch, respectively, wherein the second terminal of the third switch is connected to a load; 	a control unit configured to set switching states of the plurality of switches to an open state or a closed state by controlling the control terminals of the plurality of switches, wherein the first terminal and switching between the plurality of state configurations of the at least one of the plurality of switches during operation of the device in the second mode in order to determine an error location associated with the erroneous power state detected by the error detection means during operation of the device in the first mode.Claim 16 is amended to recite:	A system, comprising: 	a power supply line; 	a plurality of electronic devices each including first and second connectors coupled the power supply line, wherein the electronic devices are in series and each electronic device includes a first switch associated with the first connector, a second switch associated with the second connector, an electrically powered load, and a third switch between the electrically powered load and the first and second switches; and 	at least one power supply coupled to the power supply line, 	wherein 	each of the electronic devices operates in a first mode in which the first, second switching between a plurality of combinations of switch states of the first, second and third switches of each electronic device to identify the location of the fault; 	at least one of the electronic devices operates in a third mode after the second mode; and 	in the third mode, the first, second and third switches of the at least one of the electronic devices are set in a combination of switch states that is dependent on the location of the fault identified in the second mode.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02/14/2022, with respect to claims 1-12 and 16-23 have been fully considered and are persuasive.  The rejection of claims 1-12 and 16-23 has been withdrawn. 
Allowable Subject Matter
Claims 1-12 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1-12 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially operating the error detection means and switching between the plurality of state configurations of the at least one of the plurality of switches during operation of the device in the second mode in order to determine an error location associated with the erroneous power state detected by the error detection means during operation of the device in the first mode. 	Claims 16-23 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 16, especially each of the electronic devices operates in a second mode to identify a location of the fault; the second mode includes switching between a plurality of combinations of switch states of the first, second and third switches of each electronic device to identify the location of the fault; at least one of the electronic devices operates in a third mode after the second mode; and in the third mode, the first, second and third switches of the at least one of the electronic devices are set in a combination of switch states that is dependent on the location of the fault identified in the second mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/               Primary Examiner, Art Unit 2839